287 F.2d 563
UNITED STATES of America, Plaintiff-Appellee,v.Marvin CATHCART, Defendant-Appellant.
No. 14258.
United States Court of Appeals Sixth Circuit.
Feb. 15, 1961.

Arthur T. Iverson, Jr., Asst. U.S. Atty., Detroit, Mich., George E. Woods, Jr., U.S. Atty., Jerome A. Moore, Asst. U.S. Atty., Detroit, Mich., on brief, for appellant.
Robert H. Gorman, Cincinnati, Ohio, for appellee.
Before McALLISTER, Chief Judge, and MILLER and O'SULLIVAN, Circuit Judges.

ORDER.

1
The above cause coming on to be heard upon the record, the briefs of the parties and the argument of counsel in open court, and it appearing that there was sufficient evidence to sustain the verdict of the jury, and it appearing that no error was committed by the court in the conduct of the case, and that there was no conduct on the part of government counsel during the examination of appellant, resulting in prejudicial error, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed.